Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered. 
DETAILED ACTION
Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
means for collecting metadata;
means for controlling;
means for signature generating;
means for detecting;
means for matching;
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “to” and “means for” coupled with functional language collecting, controlling, signature generating, detecting, and matching without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 2, 3, 8, 9 and associated portions of the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2008/0294647) in view of Chang et al. (US 8,745,206), herein Chang.
Consider claim 1, Ramaswamy clearly teaches an apparatus to generate a reference library, (Fig. 2) the apparatus comprising:

a metadata collection controller to collect metadata associated with on-demand media in response to detection of publication of the on-demand media; (Fig. 4: Newly published content in an RSS feed is detected in step 406 and metadata is collected for the content, [0014], [0018], [0036].)

a download controller to download the on-demand media in response to the detection of the publication of the on-demand media; (Content downloader 208 and content receiver 210 download the new content, [0024], [0025].) 

a signature generator to: generate one or more reference signatures representative of the on-demand media in response to the detection of the publication of the on-demand media; (Content processor 212 generates a signature for the new content, [0026].) and cause storage of a profile of the on-demand media in the reference library, the profile including the one or more reference signatures and the metadata associated with the on-demand media; (Datastore 214 stores the information associated with the received new content in a first table, [0028], [0029].) and

a media matching controller to compare one or more sample signatures to the one or more reference signatures generated in response to the detection of the publication of the on-demand media and included in the profile of the on-demand media stored in the reference library. (Information associated with known content is stored in a second table of data store 214 and compared to the generated signature of the received content to identify the content, [0027]-[0030].) 

However, Ramaswamy does not explicitly teach sample signatures are collected from a meter, the meter to monitor a media device. 

In an analogous art, Chang, which discloses a system for content distribution, clearly teaches sample signatures are collected from a meter, the meter to monitor a media device. (Content identification platform 316 obtains a signature from media player device 310 and compares the signature to known content file signatures, col. 9 lines 5-15.) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ramaswamy by sample signatures are collected from a meter, the meter to monitor a media device, as taught by Chang, for the benefit of identifying content consumed by end-users of the system.

Consider claim 2, Ramaswamy combined with Chang clearly teaches the metadata associated with the on-demand media includes at least one of a creator of the on-demand media, a first title of the on-demand media, a genre of the on-demand media, an episode number associated with the on-demand media, a second title of the episode associated with the on-demand media, a subject of the episode associated with the on-demand media, artwork associated with the on-demand media, a duration of the on-demand media, a platform at which the on-demand media is hosted, a location associated with the creator of the on-demand media, a time of publication of the on-demand media, a date of publication of the on-demand media, sponsors of the on-demand media, or information that identifies a guest in the episode associated with the on-demand media. ([0014] Ramaswamy)

claim 6, Ramaswamy combined with Chang clearly teaches the meter is associated with a panelist. (End user database 302, col. 8 lines 49-67 Chang)

Consider claim 7, Ramaswamy combined with Chang clearly teaches a report generator to record an exposure of the panelist to the on-demand media when one of more of the one or more sample signatures match the one or more reference signatures included in the profile. (Content download activity is stored in DDR 306, col. 9 lines 35-51 Chang.)

Consider claim 8, Ramaswamy clearly teaches a non-transitory computer readable medium comprising instructions to generate a reference library, the instructions which, when executed, cause at least one processor (Fig. 7, [0048]-[0050]) to at least:

collect metadata associated with on-demand media in response to detection of publication of the on-demand media; (Fig. 4: Newly published content in an RSS feed is detected in step 406 and metadata is collected for the content, [0014], [0018], [0036].)

download the on-demand media in response to the detection of the publication of the on-demand media; (Content downloader 208 and content receiver 210 download the new content, [0024], [0025].) 
	
generate one or more reference signatures representative of the on-demand media in response to the detection of the publication of the on-demand media; (Content processor 212 generates a signature for the new content, [0026].) 

cause storage of a profile of the on-demand media in the reference library, the profile including the one or more reference signatures and the metadata associated with the on-demand media; (Datastore 214 stores the information associated with the newly received content in a first table, [0028], [0029].) and

compare one or more sample signatures to the one or more reference signatures in response to the detection of the publication of the on-demand media included in the profile of the on-demand media stored in the reference library. (Information associated with known content is stored in a second table of data store 214 and compared to the generated signature of the newly received content to identify the content, [0027]-[0030].)



In an analogous art, Chang, which discloses a system for content distribution, clearly teaches sample signatures are collected from a meter, the meter to monitor a media device. (Content identification platform 316 obtains a signature from media player device 310 and compares the signature to known content file signatures, col. 9 lines 5-15.) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ramaswamy by sample signatures are collected from a meter, the meter to monitor a media device, as taught by Chang, for the benefit of identifying content consumed by end-users of the system.

Consider claim 9, Ramaswamy combined with Chang clearly teaches the metadata associated with the on-demand media includes at least one of a creator of the on-demand media, a first title of the on-demand media, a genre of the on-demand media, an episode number associated with the on-demand media, a second title of the episode associated with the on-demand media, a subject of the episode associated with the on-demand media, artwork associated with the on-demand media, a duration of the on-demand media, a platform at which the on-demand media is hosted, a location associated with the creator of the on-demand media, a time of publication of the on-demand media, a date of publication of the on-demand media, sponsors of the on-demand media, or information that identifies a guest in the episode associated with the on-demand media. ([0014] Ramaswamy)

Consider claim 13, Ramaswamy combined with Chang clearly teaches the meter is associated with a panelist. (End user database 302, col. 8 lines 49-67 Chang)

Consider claim 14, Ramaswamy combined with Chang clearly teaches the instructions, when executed, cause the at least one processor to record an exposure of the panelist to the on-demand media when one of more of the one or more sample signatures match the one or more reference signatures included in the profile. (Content download activity is stored in DDR 306, col. 9 lines 35-51 Chang.)

Consider claim 15, Ramaswamy clearly teaches an apparatus to generate a reference library, (Fig. 2) the apparatus comprising:

(Fig. 4: Newly published content in an RSS feed is detected in step 406 and metadata is collected for the content, [0014], [0018], [0036].)

means for controlling audience measurement entity downloads to download the on-demand media in response to the detection of the publication of the on-demand media; (Content downloader 208 and content receiver 210 download the new content, [0024], [0025].)  

means for signature generating to: generate one or more reference signatures representative of the on-demand media in response to the detection of the publication of the on-demand media; (Content processor 212 generates a signature for the new content, [0026].) and cause storage of a profile of the on-demand media in the reference library, the profile including the one or more reference signatures and the metadata associated with the on-demand media; (Datastore 214 stores the information associated with the received content in a first table, [0028], [0029].) and 

means for matching media to compare one or more sample signatures to the one or more reference signatures generated in response to the detection of the publication of the on-demand media and included in the profile of the on-demand media stored in the reference library. (Information associated with known content is stored in a second table of data store 214 and compared to the generated signature of the received content to identify the content, [0027]-[0030].)

However, Ramaswamy does not explicitly teach sample signatures are collected from a meter, the meter to monitor a media device. 

In an analogous art, Chang, which discloses a system for content distribution, clearly teaches sample signatures are collected from a meter, the meter to monitor a media device. (Content identification platform 316 obtains a signature from media player device 310 and compares the signature to known content file signatures, col. 9 lines 5-15.) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ramaswamy by sample signatures are collected from a meter, the meter to monitor a media device, as taught by Chang, for the benefit of identifying content consumed by end-users of the system.
claim 16, Ramaswamy combined with Chang clearly teaches the metadata associated with the on-demand media includes at least one of a creator of the on-demand media, a first title of the on-demand media, a genre of the on-demand media, an episode number associated with the on-demand media, a second title of the episode associated with the on-demand media, a subject of the episode associated with the on-demand media, artwork associated with the on-demand media, a duration of the on-demand media, a platform at which the on-demand media is hosted, a location associated with the creator of the on-demand media, a time of publication of the on-demand media, a date of publication of the on-demand media, sponsors of the on-demand media, or information that identifies a guest in the episode associated with the on-demand media. ([0014] Ramaswamy)

Consider claim 20, Ramaswamy combined with Chang clearly teaches the meter is associated with a panelist. (End user database 302, col. 8 lines 49-67 Chang)

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2008/0294647) in view of Chang et al. (US 8,745,206) in view of Trevor et al. (US 2008/0147780), herein Trevor.
Consider claim 3, Ramaswamy combined with Chang clearly teaches the media device is a first device (Fig. 3: Media player device 310 Chang) and the apparatus further includes an event detector to: monitor a really simple syndication (RSS) feed associated with the on-demand media to detect the publication of the on-demand media. (Fig. 4: Step 406, [0018], [0036] Ramaswamy)

However, Ramaswamy combined with Chang does not explicitly teach detect a request from a second media device to download the on-demand media via an RSS redirect.

In an analogous art, Trevor, which discloses a system for content distribution, clearly teaches detect a request from a second media device to download the on-demand media via an RSS redirect. (Fig. 2: RSS aggregation service 114 rewrites locators 112 to redirect to intervention service 116, [0015]-[0020], [0030].  Statistics regarding the requested content are collected, [0024].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ramaswamy combined with Chang by detect a request from a second media device to download the on-demand media via an RSS redirect, as taught by 

Consider claim 5, Ramaswamy combined with Chang and Trevor clearly teaches the download controller is to download the on-demand media from an on-demand media platform that hosts the RSS feed. (Content downloader 208 and content receiver 210 download the content from an RSS feed, [0018], [0024], [0025], [0044] Ramaswamy.)

Consider claim 10, Ramaswamy combined with Chang and Trevor clearly teaches the media device is a first device (Fig. 3: Media player device 310 Chang) and the instructions, when executed, cause the at least one processor to: monitor a really simple syndication (RSS) feed associated with the on-demand media to detect the publication of the on-demand media; (Fig. 4: Step 406, [0018], [0036] Ramaswamy) and detect a request from a second media device to download the on-demand media via an RSS redirect. (Fig. 2: RSS aggregation service 114 rewrites locators 112 to redirect to intervention service 116, [0015]-[0020], [0030].  Statistics regarding the request content are collected, [0024] Trevor.)

Consider claim 12, Ramaswamy combined with Chang and Trevor clearly teaches the instructions, when executed, cause the at least one processor to download the on-demand media from an on-demand media platform that hosts the RSS feed. (Content downloader 208 and content receiver 210 download the content from an RSS feed, [0018], [0024], [0025], [0044] Ramaswamy.)

Consider claim 17, Ramaswamy combined with Chang and Trevor clearly teaches the media device is a first device (Fig. 3: Media player device 310 Chang) and the apparatus further includes means for detecting an event to: monitor a really simple syndication (RSS) feed associated with the on-demand media to detect the publication of the on-demand media; (Fig. 4: Step 406, [0018], [0036] Ramaswamy) and detect a request from a second media device to download the on-demand media via an RSS redirect. (Fig. 2: RSS aggregation service 114 rewrites locators 112 to redirect to intervention service 116, [0015]-[0020], [0030].  Statistics regarding the request content are collected, [0024] Trevor.)

Consider claim 19, Ramaswamy combined with Chang and Trevor clearly teaches the means for controlling audience measurement entity downloads is to download the on-demand media from an on-demand media platform that hosts the RSS feed. (Content downloader 208 and content receiver 210 download the content from an RSS feed, [0018], [0024], [0025], [0044] Ramaswamy.)

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US 2008/0294647) in view of Chang et al. (US 8,745,206) in view of Trevor et al. (US 2008/0147780) in view of Sharp (US 2014/0280773).
Consider claim 4, Ramaswamy combined with Chang and Trevor clearly teaches the download controller collecting statistics and historical activity of the feed items. ([0024], [0029] Trevor)

However, Ramaswamy combined with Chang and Trevor does not explicitly teach the download controller is to credit a download request to the on-demand media in response to detection of the request.

In an analogous art, Sharp, which discloses a system for content distribution, clearly teaches the download controller is to credit a download request to the on-demand media in response to detection of the request. (Pending and completed downloads are counted for each media file, [0055].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Ramaswamy combined with Chang and Trevor by the download controller is to credit a download request to the on-demand media in response to detection of the request, as taught by Sharp, for the benefit of providing content download counts to sponsors.

Consider claim 11, Ramaswamy combined with Chang, Trevor and Sharp clearly teaches the instructions, when executed, cause the at least one processor to credit a download request to the on-demand media in response to detection of the request. (Pending and completed downloads are counted for each media file, [0055] Sharp.)

Consider claim 18, Ramaswamy combined with Chang, Trevor and Sharp clearly teaches the means for controlling audience measurement entity downloads is to credit a download request to the on-demand media in response to detection of the request. (Pending and completed downloads are counted for each media file, [0055] Sharp.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425